Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 22nd, 2022 has been entered.  Claims 1 – 11 and 13 – 19 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 11 and 13 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Garrigues (WO-2015193459-A1).
Regarding claims 1 – 4, 8, 10, 11, and 13, Garrigues teaches fermenting milk with a starter culture made from lactic acid bacteria [pg 6, ¶2].  Streptococcus thermophilus and Lactococcus lactis are lactic acid bacteria [pg 7, ¶3].  The invention can use lactic acid bacteria with a deficiency in lactose metabolism that metabolizes glucose [pg 8, ¶2].  This produces a fermented milk product such as buttermilk [pg 9, ¶4].  It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use lactose-deficient S. thermophilus and lactose-deficient L. lactis as these lactic acid bacteria were known to be used in the production of fermented milk products.
In addition, Garrigues teaches producing a mesophilic fermented milk product at a fermentation temperature of 22° - 45°C which overlaps with the “mesophilic” range of 15° - 40°C and the claimed range of 22o to 35oC [pg 9, ¶4].  As the fermentation range of Garrigues encompasses the claimed range, the claimed range is obvious over the prior art.  Furthermore, since the lactic acid bacteria being used is mesophilic, it would be reasonable to conclude the fermentation temperature would be in the taught fermentation range.
Garrigues also teaches fermenting for a period of time until the pH has changed <0.3 units in 20 hours [pg 8, ¶3].  Sucrose can be added to the milk base before fermentation [pg 16, ¶5].  The concentration of sucrose to be added can be determined based upon the desired final conditions, such as pH [pg 8, ¶4].
Further regarding claim 13, while Garrigues does not speak to the increased texture of the invention compared to a fermented milk product that uses a starter culture with lactose-positive S. thermophilus and L. lactis strains.  However, the steps to create the increased texture are the same as in claim 1 and therefore the process of Garrigues as described above would be expected to provide the resultant fermented milk product with an increased texture as compared to a fermented milk product made using a starter culture comprising lactose-positive organisms.  The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).
Regarding claim 5, Garrigues teaches the use of lactose-deficient S. thermophilus strains DSM 28952 and DSM 28953 [pg 14, ¶1].
Regarding claims 6 and 7, Garrigues teaches the use of Lactococcus spp. and Leuconostoc spp. [pg 7, ¶3].  Lactococcus spp. includes varying Lactococcus strains including L. lactis subsp. cremoris and L. lactis subsp. lactis.
Regarding claim 9, Garrigues is silent as to the L. lactis strains present in the claim.  However, Garrigues does teach the use of other L. lactis strains which have not been shown to be materially different from those claimed [pg 7, ¶3].  In fact, they have been used for the production of a fermented milk product identical to those claimed [pg 9, ¶4].  Therefore, it would have been obvious to have utilized any lactose-negative L. lactis strain in the method of Garrigues in the absence of convincing arguments or evidence that the claimed strains provide an unexpected result. 
Regarding claims 14, 16, and 17, Garrigues is silent as to the use of S. thermophilus strain DSM 32599.  However, Garrigues does teach the use of S. thermophilus strain DSM 28952 which has not been shown to be materially different from those claimed [pg 14, ¶1].  In fact, they have been used for the production of a fermented milk product identical to those claimed [pg 14, ¶2].  This includes cheese [pg 15, ¶1].  Therefore, it would have been obvious to have utilized any lactose-negative S. thermophilus strain in the method of Garrigues in the absence of convincing arguments or evidence that the claimed strains provide an unexpected result.
Regarding claims 15, 18, and 19, Garrigues is silent as to the use of S. thermophilus strain DSM 32600.  However, Garrigues does teach the use of S. thermophilus strain DSM 28952 which has not been shown to be materially different from those claimed [pg 14, ¶1].  In fact, they have been used for the production of a fermented milk product identical to those claimed [pg 14, ¶2].  This includes cheese [pg 15, ¶1].  Therefore, it would have been obvious to have utilized any lactose-negative S. thermophilus strain in the method of Garrigues in the absence of convincing arguments or evidence that the claimed strains provide an unexpected result.

Response to Arguments
Applicant’s arguments, filed March 22nd, 2022, have been fully considered.
Applicant’s arguments concerning the rejection of claims 1 – 11 and 13 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that, because the prior art references Lactobacillus delbrueckii subsp bulgaricus and not L. lactis, Garrigues does not teach a lactose-deficient L. lactis [pg 6, ¶4].  The Examiner notes that L. delbrueckii is used in the prior art references and examples but is not relied upon in the Office Action.  Instead, the Examiner relies upon the teachings of Garrigues that state lactic acid bacteria, including L. lactis as an example as well as lactose-deficient lactic acid bacteria, may be used to make a mesophilic fermented milk product as stated above.  The claims are obvious over the combination of the teachings of Garrigues.
Applicant argues that Garrigues does not teach a lactose-deficient L. lactis strain [pg 7, ¶2].  Again, the Examiner notes that the combination of the teachings of Garrigues provides prior art for teaching the use of a lactose-deficient L. lactis strain.
Applicant argues that the procedure of Garrigues does not teach increasing the texture of a fermented milk product [pg 8, ¶5].  The prior art teaches the production of a fermented milk product in a similar way to that of the claim.  It is reasonable to concluded that, barring any unexpected results, the two similar methods would result in two similar products.  Therefore, the texture of the fermented milk product using the prior art method would be increased compared to that of a fermented milk product made by using a lactose-positive S. thermophilus strain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/DONALD R SPAMER/Primary Examiner, Art Unit 1799